                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 1:19-cr-20400-UU/JJO


UNITED STATES OF AMERICA
v.
RUEL ELLIS and
JHENELLE LEWIS,

       Defendants.
______________________________________/
          ORDER ON MAGISTRATE’S REPORT AND RECOMMENDATION
       THIS CAUSE is before the Court upon Defendants’ Joint Motion to Suppress Evidence

(D.E. 33) (the “Motion”).

       THE COURT has reviewed the Motion and pertinent parts of the record and is otherwise

fully advised in the premises.

       This matter was referred to U.S. Magistrate Judge John J. O’Sullivan who, on October 15,

2019, following an evidentiary hearing, issued a Report (D.E. 58) (the “Report”) recommending

that the Motion be DENIED for the following reasons: (1) under United States v. Alfaro-Moncada,

607 F.3d 720 (11th Cir. 2010), reasonable suspicion is not required to search a cruise ship

passenger’s cabin; and (2) even if reasonable suspicion is required, it existed in this case when

U.S. Customs and Border Protection (CBP) conducted a routine search of Defendants’ cruise ship

cabin based on Defendants’ age, residence, marital status, criminal history, and having booked the

cruise late, and smelled marijuana in Defendants’ room upon arriving to search it.

       Defendants did not file objections to the Report. See LoConte v. Dugger, 847 F.2d 745,

750 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988) (holding that failure to file timely

objections bars the parties from attacking factual findings on appeal).


                                                 1
       Upon de novo review, the Court agrees with Magistrate Judge O’Sullivan’s

recommendations and concurs in all his findings. Accordingly, it is hereby

       ORDERED AND ADJUDGED that the Report, D.E. 58, is RATIFIED, ADOPTED, and

AFFIRMED. It is further

       ORDERED AND ADJUDGED that the Joint Motion to Suppress, D.E. 33, is DENIED.

       DONE AND ORDERED in Chambers in Miami, Florida, this 5th day of November, 2019.



                                                         ____________________________
                                                         URSULA UNGARO
                                                         UNITED STATES DISTRICT JUDGE

copies provided:
Magistrate Judge O’Sullivan
Counsel of record via CM/ECF




                                               2
